PROSPECTUS MARCH 1, 2012, AS REVISED APRIL 24, 2012 DWS Global Income Builder Fund (formerly DWS Balanced Fund) CLASS/TICKER A KTRAX B KTRBX C KTRCX INST KTRIX S KTRSX (Class B shares are closed to new investment) As with all mutual funds, the Securities and Exchange Commission (SEC) does not approve or disapprove these shares or determine whether the information in this prospectus is truthful or complete. It is a criminal offense for anyone to inform you otherwise. [DWS INVESTMENTS LOGO] Deutsche Bank Group TABLE OF CONTENTS DWS GLOBAL INCOME BUILDER FUND
